DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that the reference to Leblanc fails to utilize measurements of a round trip delay of a light signal, the Examiner respectfully disagrees.
	Attention is brought to the fact that the claims as written do not require “measurements of a round trip delay of a light signal”, and merely recite “generating signal intensity profiles based on the signal intensity data as a function of round trip delay of a light signal”. 
	Attention is brought to paragraphs 26-30 of Leblanc, wherein a conventional Optical Time-Domain Reflectometer (ODTR) is utilized to obtain a strain profile of “time-gated reflected optical pulses” of Brillouin backscattering along the optical fiber.  The instances of “strain” along the fiber are measured by detecting a phase difference, wherein the phase difference occurs based on a change in optical propagation time of a pulse within the fiber. Therefore, the measured “strain” and obtained “strain profile”, is understood to be signal intensity data based on a function of a round trip delay of light within the fiber.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2014/0034301 to Leblanc. (provided by applicant).

In regards to claims 1, 3-8, 10-15 and 17-20, Leblanc discloses and shows in Figures 1-5, a system and method comprising: 
one or more processors (116) (par. 17); and 
at least one computer-readable storage medium (118) having stored therein instructions which, when executed by the one or more processors (par. 17), cause the system to: 
determine a length of an optical fiber line (300) deployed into a wellbore for a cementing process (par. 16-17, 30); 
measure signal intensity data as a function of distance (400) from the optical fiber line, the optical fiber line being attached to a lower cementing plug and an upper cementing plug, the upper cementing plug being attached to the optical fiber line by an attenuation assembly (par. 26-30); 
generate strain profiles (applicant’s signal intensity profiles) (Figure 4) based on the signal intensity data as a function of a round trip delay of a light signal in the optical fiber line (par. 26-30); and 
determine positions of the lower cementing plug and the upper cementing plug based on the signal intensity profiles of the optical fiber line (par. 26-30); 
 [claims 3, 10 and 17] wherein the optical fiber line is a distributed sensing optical fiber line (par. 16-17);
[claims 4 and 11] wherein the optical fiber line is attached to the lower cementing plug by a detachable dart (222) (par. 24, 35); 
[claims 5, 12 and 18] wherein the attenuation assembly (214) physically couples the upper cementing plug and the optical fiber line, thereby inducing bending and increasing loss of signal intensity in the optical fiber line (par. 19, 29); 
[claim 6, 13 and 19] wherein the measurement of the signal intensity data from the optical fiber line is measured by an optical time-domain reflectometer (par. 29); 
[claim 7, 14 and 20] wherein the determination of the positions of the lower cementing plug and the upper cementing plug includes determining detectable features (400) in the signal intensity profiles caused by the attenuation assembly (par. 19, 26-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc.

In regards to claims 2, 9 and 16, Leblanc discloses a cement plug tracking system comprising a distributed fiber sensing system, wherein a measurement unit (114) is utilized to analyze returned Brillouin or Raman backscattered light signals, and determine one or more parameters along the optical cable (par. 16-17).
Leblanc differs from the limitations in that it is silent to a system and method, wherein the signal intensity data from the optical fiber line includes loss data measured in linear or logarithmic decibel (dB) units.
However, the signal intensity data discussed above would inherently include an amount of loss data; and linear or logarithmic decibel units are well-known signal measurement units. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Leblanc to include the loss data measurement units discussed above for the advantage of utilizing well-known units of measure, with a reasonable expectation of success. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2877